UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 13, 2011 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Louisiana 001-35019 02-0815311 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 222-1145 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Department of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On July 13, 2011, Home Federal Bank (the “Bank”), the wholly owned subsidiary of Home Federal Bancorp, Inc. of Louisiana (the “Company”) entered into Survivor Benefit Plan Participation Agreements with Daniel R. Herndon, President and Chief Executive Officer, Clyde D. Patterson, Executive Vice President and Chief Financial Officer and James R. Barlow, Executive Vice President and Chief Operating Officer (the “Agreements”). The Agreements provide that the officer’s beneficiary will receive three times the officer’s base salary if serving as an officer of the Bank at the date of death. The Agreements may be amended or terminated at any time by the Bank as long as it does not reduce or delay any benefit payable to a participant whose death has already occurred. For additional information, reference is made to the form of Agreement, dated July 13, 2011, which is included as Exhibit 10.1 hereto and is incorporated herein by reference thereto. Item 7.01
